Citation Nr: 0637103	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-25 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for anterior poliomyelitis. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for anterior 
poliomyelitis.  


FINDING OF FACT

The veteran's anterior poliomyelitis is not related to 
service, and was first manifested more than one year after 
service.


CONCLUSION OF LAW

Anterior poliomyelitis was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
30307, 3.309 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

Where a veteran served for 90 days in active service, and 
myelitis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant. See Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

Factual Background

The veteran seeks service connection for residuals of 
anterior poliomyelitis (polio).  He contends that he 
developed malaria during service, which weakened his immune 
system and made him more susceptible to polio after 
separation from service.  
No defects were noted at induction into service in August 
1943 or at separation in March 1946.  Service medical records 
are silent for treatment for headaches, chills, fever, or 
weakness.  There were no complaints, findings, or diagnoses 
of malaria, polio, or any febrile illness during service.  

A January 1950 statement from Dr. Stehr indicates the veteran 
had been hospitalized the previous month with acute 
poliomyelitis.

A July 1950 VA examination indicates the veteran reported 
developing a fever and poliomyelitis in November 1949.  The 
examiner noted that the veteran suffered temporary paralysis 
of both legs and was bedridden for two and a half months.  At 
the time of his examination, the veteran complained of a 
little weakness in the left leg from the hip down, and of 
considerable weakness in the right leg from the hip down.  
The veteran required the use of crutches to walk and 
underwent physical therapy three times a week.  

A June 2001 private medical record reflects a diagnosis of 
post-polio syndrome.  The physician noted that the veteran 
currently suffers from weakness in the right leg that has 
worsened in the past ten years.  The veteran currently 
requires a cane to walk.  In light of the evidence of record, 
it is clear that the veteran currently suffers from residuals 
of anterior poliomyelitis, manifested primarily by right leg 
weakness.  

Despite diagnosis of a current disability, there is no 
evidence that the veteran contracted polio during service.  
Further, there is no evidence that the veteran contracted 
malaria during service which compromised his immune system 
and made him more susceptible to polio after separating from 
service.  The veteran did not complain of or seek treatment 
for a fever or any other illness during service.  The veteran 
has not submitted credible medical or lay evidence that he 
contracted any illness or disease, including polio, during 
service.  
 
A January 2003 statement from the veteran's wife is to the 
effect that her husband appeared ill from the start of their 
marriage in October 1945.  She states that she observed her 
husband routinely experience chills, fever, and frequent 
headaches.  She believes that these symptoms continued for 
several years, culminating in her husband's hospitalization 
for polio in November 1949.  

Also of record are three medical opinions relating to the 
service incurrence of polio.  A June 2002 opinion (Buckley) 
relies upon the veteran's service in the Philippines and New 
Guinea, his report of dengue fever in service, and recurrent 
weakness, chills, and fever within a year after service, to 
reach the conclusion that his polio residuals are probably 
related to service.  August 2002 (Volpi) and July 2003 
(Sandhu) opinions rely upon the veteran's reports of a 
recurring febrile illness during service, identified as 
"most likely" malaria (Volpi) or "malaria/d[e]ngue fever?" 
(Sandhu).  The veteran's physicians conclude that this 
illness left him in an immune-compromised state, which made 
him more susceptible to contracting polio after separating 
from service.  

Despite submitting several medical opinions relating his 
current polio residuals to service, the Board notes that the 
aforementioned opinions are not probative of service 
incurrence.  The opinions are clearly based on the veteran's 
reported history, and not by review of the evidence of 
record.  The Board rejects that history.  The veteran's 
service medical records do not reflect treatment for or a 
diagnosis of any febrile illness, including dengue fever, 
malaria, or polio, during service.  The veteran did not seek 
treatment for and was not diagnosed with malaria within the 
year after separating from service, thus, service incurrence 
of malaria may not be presumed.  38 C.F.R. § 3.309(b).  There 
is no diagnosis or medical report of malaria, dengue fever, 
or any recurring febrile illness documented in service or 
thereafter, and the veteran does not allege that any doctor 
ever diagnosed malaria or dengue fever.  And in 1950 the only 
relevant history recorded was that he had developed fever and 
poliomyelitis in November 1949.  A medical opinion premised 
upon an unsubstantiated account is of no probative value.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The veteran was not diagnosed with polio until November 1949, 
more than three years after separation from service.  Without 
credible evidence of service incurrence or aggravation of 
disease or injury, the nexus evidence is not probative, the 
preponderance of the evidence is against the claim, and 
service connection is denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated October 2002 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Because service-
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
and private medical records.  

Under the duty to assist, VA is required to provide an 
examination and/or obtain a medical opinion unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The RO has not provided the 
veteran a medical examination, or obtained a medical opinion 
regarding the claimed nexus between anterior poliomyelitis 
and military service.  VA is not required, however, to 
provide a medical examination or obtain a medical opinion if 
the record does not already contain evidence of an in-service 
event, injury, or disease.  The Board has found that there 
was no such disease.  For this reason the Board finds that a 
medical examination or opinion is not required in this case 
because no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

The veteran has not indicated the existence of any other 
evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 


ORDER

Entitlement to service connection for anterior poliomyelitis 
is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


